Waterman, P. J. The bill filed in this "case alleges that the abstract was not found satisfactory by appellee; it does not charge that the abstract was such an one as ought to have been regarded as satisfactory; nor does it set forth what the abstract contained, so that the court could determine whether it was one with which appellee ought to have been satisfied. Mor is there any showing that it is not within the power of appellant to furnish a satisfactory abstract. Mor is there any showing that, in tendering a warranty deed, there was tendered a good and sufficient title. A general consideration of the rights of vendors under contracts for the sale of real property will be found in Derickson v. Chicago South Branch Dock Co., 18 Ill. App. 531. The case of Hale v. Cravener, 128 Ill. 408, is decisive of this, and the decree of the court below dismissing the bill for want of equity is affirmed. Decree affirmed.